SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 26, 2007 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West VirginiaNo. 0-1658755-0672148 (State or other jurisdiction of (Commission File Number)(I.R.S. Employer incorporation or organization)Identification No.) 300 North Main Street Moorefield, West Virginia 26836 (Address of Principal Executive Offices) (304) 530-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events On October 26, 2007, Summit Financial Group, Inc.’s (“Summit”) Board of Directors declared the second half 2007 dividend.As a result, Summit issued on October 29, 2007 a News Release announcing the dividend.This News Release is furnished as Exhibit 99 and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (c)The following exhibits are being filed herewith: 99 News Release issued on October 29, 2007. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUMMIT FINANCIAL GROUP, INC. Date:October 29, 2007By:/s/ Julie R. Cook Julie R. Cook Vice President & Chief Accounting Officer
